DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 38-39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38 and 43 are indefinite because they refer to “the cathode”. The scope of the claim is not clear because there is no antecedent basis in the claim for a cathode. 

Claim Rejections - 35 USC § 251
Claim 20, 23 and 25-36 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the 
The three-step test for recapture is set forth in MPEP 1412.02 II.  In the instant case, the reissue claims fail steps 1-3 as follows.  
Step One: Claim 20 is broader in scope than all of the claims of US Patent 10,218,044 (Hereafter “The ‘044 Patent). MPEP 1412.03 I states “A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.” Claims 1-19 of the ‘110 Patent require at least one of the following claimed features: an electrolyte reservoir adjacent to the cathode (see claim 1 and the claims depending therefrom as well as claim 19), a heater contained in the anode chamber (see claim 17), or a cathode comprising a core and at least one fin extending radially outward (see claim 18). Reissue claim 20 does not require any one of the features noted above.  Therefore, reissue claim 20 is broader in scope than the all claims of the ‘044 Patent.  
Step Two: The broadening aspects of the reissue claims were surrendered in the patent application which matured into the ‘044 Patent. The features missing from claim 20 were added to the independent claims in the US Patent Application 15/408,991 in an amendment filed 05 October 2018 when dependent claims 2, 3 and 7 were combined with claim 1 in newly presented independent claims 21, 22 and 26 (which were later renumbered 17, 1 and 18 respectively). Remarks submitted with the amendment argued that none of the prior art teaches the features of the combined claims (see page 5 of the remarks).  

Step Three: Reissue claim 20 is not materially narrowed in other aspects of the surrender-generating limitations so as to avoid the recapture rule.  When compared to the claims of the ‘044 Patent, the electrolyte reservoir adjacent to the cathode, the heater contained in the anode chamber, the cathode comprising a core and at least one fin extending radially outward and also the pump are entirely missing. 
Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation without a related replacement limitation are barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. (See MPEP 1412.02 II C and MPEP 1412.02 III B 1).
Therefore, claim 20 is rejected as being impermissible recapture of broadened subject matter surrendered in the application which matured into the ‘044 Patent.  Claims 23 and 25-36 are also rejected as entirely eliminating the surrendered subject matter. 

Allowable Subject Matter
Claims 1-19 and 40-42 are allowed.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Batalov and Peled are considered to be the closest prior art.  Neither reference arranges the battery structure to provide a flow system for reaction products produced by the battery as is required in claims 1-19.  Neither reference couples the reaction chamber to the electrolyte reservoir with the inorganic non-aqueous electrolyte to carry reaction product there between as required by claim 20 and its dependent claims. Also, the pump of claims 38-44 is not taught or fairly suggested by the prior art. 

Duty of Disclosure
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,218,044 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Conclusion
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194.  The examiner can normally be reached on 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        



Conferees:

/ Carlos N. Lopez /           Primary Examiner, Art Unit 3991                     

/Jean C. Witz/           Supervisory Patent Examiner, Art Unit 3991